Name: Regulation (EEC) No 1267/69 of the Council of 30 June 1969 laying down special provisions applicable to the importation into the Community from Greece of goods covered by Regulation (EEC) No 1059/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 71 3.7.69 Official Journal of the European Communities No L 161/7 REGULATION (EEC) No 1267/69 OF THE COUNCIL of 30 June 1969 laying down special provisions applicable to the importation into the Community from Greece of goods covered by Regulation (EEC) No 1059/69 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas in accordance with Article 1 of Council Regu ­ lation (EEC) No 760/685 of 18 June 1968 further ex ­ tending the period of validity of Regulations Nos 214/ 67/EEC and 407/67/EEC , those provisions shall ap ­ ply until the introduction of arrangements to be agreed between the Community and Greece and until 30 June 1969 at the latest ; Whereas the process of introducing such arrangements has not yet been completed; whereas , the original rea ­ sons for the special provisions mentioned above still however apply ; whereas the period of validity of the rules currently in force should therefore be extended; Whereas from 1 July 1969 the trade arrangements intro ­ duced by Regulation No 160/66/EEC will be replaced by those laid down in Regulation (EEC) No 1059/69; whereas, taking that into account, the special provisions applicable to goods imported into the Community from Greece should be restated in a single text, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1059/ 69 1 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, and in particular Article 12 thereof; Having regard to the proposal from the Commission ; Whereas, pending the introduction of arrangements to be agreed between the Community and Greece, the Council has, by Regulation No 214/67/EEC2, as amended by Regulation No 407/67/EEC3, adopted special provi ­ sions for goods covered by Regulation No 160/66/EEC which enter into trade between Member States and Greece; Whereas those special provisions consist essentially in the application by Member States to the goods in ques ­ tion, if they satisfy the conditions laid down in Articles 7 and 8 of the Agreement establishing an Association be ­ tween the European Economic Community and Greece, of the fixed component applied by Member States in their trade with one another, and of the variable compo ­ nent determined in accordance with Article 12 of Regu ­ lation No 160/66/EEC4; whereas, however, the amount of the variable component is subject to a reduction of 40% on imports of Turkish delight and halva, of maca ­ roni, spaghetti and similar products and of food prepara ­ tions falling within heading No 21.07 of the Common Customs Tariff, containing sugar, milk products, cereals or cereal-based products; whereas, Article 2 of Regula ­ tion No 407/67/EEC lays down the procedures to be followed where the implementation of those arrange ­ ments would give rise to serious difficulties for one or more Member States; HAS ADOPTED THIS REGULATION : Article 1 1 . On the importation into the Community from Greece of goods, which are covered by Regulation (EEC) No 1059/69 and which satisfy the conditions laid down in Articles 7 and 8 of the Agreement establishing an Asso ­ ciation between the European Economic Community and Greece : (a) no fixed component shall be levied; (b) a variable component shall be levied, which shall be calculated in accordance with the provisions of the abovementioned Regulation. 2. However, the amount of the variable component men ­ tioned in paragraph 1(b) shall be subject to a reduction of 40% on imports of the following goods : ¢ OJNoL 141 , 12.6.1969, p. 1 . 1 OJ No 135, 30.6.1967, p. 2888/67. 3 OJ No 183, 5.8.1967, p.5 . 4 OJ No 195, 28.10.1966, p. 3361/66. 5 OJ No L 139, 22.6.1968, p. 4. 72 Official Journal of the European Communities shall, on its own initiative or at the request of one or more Member States, make a report on the situation to the Council including, where appropriate, proposals for amendment of those provisions; should the Commission receive such a request, it shall make its report to the Council within four working days from the receipt of that request. The Council shall study the report from the Commission without delay and, acting under Article 12 of Regulation (EEC) No 1059/69, shall decide as necessary, on the proposals made by the Commission. CCT heading No Description 17.04 Sugar confectionery,* not containing cocoa ex D. Other : - Turkish delight; halva 19.03 Macaroni, spaghetti and similar prod ­ ' ucts ex21.07 Food preparations not elsewhere speci ­ fied or included, containing sugar, milk products, cereals or cereal-based prod ­ ucts Article 3 Article 2 This Regulation shall enter into force on 1 July 1969. It shall apply until the introduction of the arrangements to be agreed between the Community and Greece until 30 . June 1970 at the latest. If serious difficulties for Community production result from the application of Article 1(2), the Commission This Regulation shall be binding in its entirety and directly applicable in all Member States. - Done at Luxembourg, 30 June 1969. For the Council The President J. P. BUECHLER